Citation Nr: 0033957	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for heart disease as 
additional disability claimed to be the result of Department 
of Veterans Affairs treatment from March 1993 through June 
1995.

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a chest condition as 
additional disability claimed to be the result of Department 
of Veterans Affairs surgery in August 1993 and May 1995.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant served on active duty from January 1955 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  That rating decision denied entitlement to 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for heart disease and a chest condition as 
a result of VA treatment from March 1993 to June 1995.

In a June 1997 statement, the veteran's accredited 
representative stated that the veteran was being scheduled 
for more heart surgery.  He added that a physician, Dr. 
Kroeger, at the Spokane VA Medical Center (VAMC), had taken 
the veteran off medication that had been prescribed for the 
past year and a half.  He stated that he had been advised 
that the medication, identified as pseudoephedrine, "should 
not have been prescribed as it had adverse effects on his 
already defective heart and hastened the deterioration of 
[his] condition."  It was asked that the RO obtain the 
medical reports and opinions necessary to develop this claim, 
identified as a 38 U.S.C.A. § 1151 claim.  This claim has not 
been developed by the RO and is not properly before the Board 
at this time.  As this claim involves alleged VA treatment 
subsequent to the period of treatment which is the subject of 
the issues currently on appeal, it is not inextricably 
intertwined with the issues on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991), 38 U.S.C.A. § 7105(c) 
(West 1991).  It is therefore referred to the RO for action 
deemed appropriate.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that the RO has complied by making all 
reasonable efforts to obtain relevant records identified by 
the appellant which might substantiate the appellant's 
claims.  As such, although the RO did not consider whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it is not 
prejudicial to the appellant to proceed to the issue at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  In this regard, the Board 
specifically notes that the RO has denied the appellant's 
claim on the merits rather than finding the claim not well 
grounded. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals.

2.  The veteran was hospitalized in VA facilities, non-
continuously, from March 1993 to December 1993, and from May 
1995 to June 1995.

3.  The veteran was diagnosed on admission to a VA hospital 
in March 1993 with coronary artery disease and complaints of 
increasing exertional chest pain every other day.

4.  The veteran underwent coronary artery bypass grafts in 
August 1993 and again in May 1995.

5.  Following his treatment and surgery by VA, the veteran's 
angina was diminished and no more than occasional.

6.  Pursuant to open heart surgery, the veteran's sternum was 
cracked open and he developed a postoperative infection, 
since resolved.

7.  The veteran's chest condition is a necessary consequence 
of his surgery.  


CONCLUSIONS OF LAW

1.  Entitlement to disability compensation pursuant to 38 
U.S.C.A. § 1151 (West 1991) for heart disease as additional 
disability claimed to be the result of Department of Veterans 
Affairs treatment from March 1993 through June 1995 is not 
warranted.  38 U.S.C.A. §§ 1151 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.358 (2000).

2.  Entitlement to disability compensation pursuant to 38 
U.S.C.A. § 1151 (West 1991) for a chest condition as 
additional disability claimed to be the result of Department 
of Veterans Affairs surgery in August 1993 and May 1995 is 
not warranted.  38 U.S.C.A. §§ 1151, 5107(a)(West 1991 & 
Supp. 2000); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran is essentially claiming that as a result of his 
treatment by VA for heart disease, he now has increased 
symptoms of coronary disease and chest pain resulting from 
opening of his sternum during his open heart surgeries in 
August 1993 and May 1995.  

Private medical records obtained from the Winchester Medical 
Center in Winchester Virginia show that the veteran was 
working as a truck driver and driving through Virginia in 
February 1991 when he developed pain in his left arm which 
developed into diffuse pain in his chest.  He stopped his 
truck and pulled off the road, and the symptoms subsided.  A 
record of his emergency room visit shows that an EKG was 
obtained which was negative.  He was discharged with a 
diagnosis of chest pain which had resolved, and given a 
bottle of Nitroglycerin to use if his symptoms recurred.  

The veteran was hospitalized at the Boise VA Medical Center 
(VAMC) for six days in March 1993 with complaints of 
increasing chest pain.  On admission he gave a history of 
heart attack approximately two years prior.  Since then, he 
had had some exertional chest pain.  In the past month, his 
chest pain had increased in severity and become more frequent 
and came on with less than approximately one block's 
ambulation every other day.  He was discharged on medications 
with a diagnosis of coronary artery disease.  

The veteran was treated again at the VAMC in Boise from 
August 2 to August 4, 1993, complaining of less ability to 
ambulate without exertional chest pain.  In the last several 
weeks, he had also been experiencing chest pain at rest as 
well as nocturnal angina.  He indicated use of Nitroglycerin 
as much as 12 times in one 24-hour period.  He presented to 
the emergency room stating that he "just could not take it 
any more" and was frightened that the chest pain was more 
worrisome than he had previously realized.  He was 
transferred with a diagnosis of unstable angina to the VAMC 
in Seattle for diagnostic cardiac catheterization.  

From August 4, 1993 to August 20, 1993, the veteran was 
hospitalized at the VAMC in Seattle.  He underwent cardiac 
catheterization and based on the findings of that procedure, 
it was recommended that the veteran undergo elective 
revascularization by coronary artery bypass grafting rather 
than angioplasty.  Three vessel coronary artery bypass 
grafting was performed on August 10, 1993.  The discharge 
summary noted that the veteran did well during the 
postoperative period with the exception of some mild 
pulmonary dysfunction.  On later transfer to the telemetry 
unit, it was noted that he continued to do well without 
further pulmonary complications or arrhythmias.

The veteran was returned to the Boise VAMC on August 20, 
1993, for six days where it was noted on his discharge 
summary he was complaining of no real symptoms.  The summary 
also noted that postoperatively the veteran did "quite well 
except for an episode of A-flutter associated with 
hypertension and failed Procainamide secondary to rash."  He 
was also noted to have had "the usual postoperative pain at 
his sternal incision."  It was felt that because of his 
elevated white count and sedimentation rate, his chest pain 
was an apparent post pericardiotomy syndrome and he was 
treated with nonsteriodals.  The veteran was discharged in 
improved condition to the Nursing Home Care Unit although he 
was admitted briefly to the emergency room at the Boise VAMC 
the day of his transfer with a complaint of chest pain which 
resolved following treatment.

While in the Nursing Home Care Unit, the veteran was admitted 
for cardiac rehabilitation but did not participate in any of 
the formal programs due to his own lack of cooperation with 
physical therapy.  He did report that he was walking several 
miles a day and on at least one occasion went riding on a 
bicycle up some of the hills behind the hospital.  His course 
was noted as unremarkable, except for his reported chest 
pain.  In early September 1993, he checked out of the Nursing 
Home Care Unit for a day pass and did not return.  He called 
later and stated that he would return after checking with the 
local Health and Welfare department regarding emergency 
funds.  Following consultation with the medical director of 
the nursing home care unit, it was decided that given the 
veteran's stable medical condition, his lack of 
rehabilitation goals, and his no longer needing nursing home 
care, that he could be discharged.  He was discharged by 
phone at which time it was noted that he sounded very 
intoxicated and hung up while being instructed on his follow-
up appointment and medication.

The veteran was readmitted to the VAMC in Boise in November 
1993 with a complaint of chest pain since two weeks 
postoperative.  He described the pain as located in his lower 
left chest, sharp in quality, radiating down both arms into 
his jaw.  Myocardial infarction was ruled out on EKG, 
although he did report some relief with Nitroglycerine.  He 
was transferred in stable condition to the VAMC in Seattle to 
consider possible failure of his grafts.  

The veteran was hospitalized in the Seattle VAMC from 
December 13 to December 19, 1993.  He underwent angiography 
which showed the grafts patent, however additional arteries 
were noted to be diffusely diseased.  It was determined 
following a medical review of the angiography that medical 
therapy would be most appropriate.  He was noted to be 
essentially pain-free during his hospitalization, with only 
brief episodes of chest pain lasting only a few seconds.  

The veteran was next hospitalized in May 1995 when he was 
admitted to the VAMC in Portland, Oregon.  He reported that 
he had been doing reasonably well since November 1993 until 
February 1995 when he developed increasing chest pain which 
had become daily chest pain over the last three weeks.  On 
the day of admission he had three episodes of severe chest 
pain, associated with shortness of breath and sweating.  He 
underwent a catheterization which demonstrated 90% left main 
stenosis as well as a severely diseased left anterior 
descending and right coronary artery.  He underwent another 
two-vessel coronary artery bypass graft on May 30, 1995.  A 
progress note shows that the risks of surgery were discussed 
with the veteran prior to the operation, including infection, 
and that the veteran understood and wished to proceed with 
the operation.  The operation report indicates that owing to 
the fact that the right side of the sternum had cracked, a 
weave was done to the right side with a stainless wire.  Once 
this was done, it was noted that the sternum was rewired in 
the regular fashion.

Following the veteran's surgery, he continued to complain of 
chest pain postoperatively despite maximizing his pain 
medication.  Progress notes further showed that the veteran 
demonstrated ease of activity with ambulating very easily 
during the day and participating in multiple activities.  
Although it was noted that he was concerned about his 
incision, it was also noted that he had minimal secretion 
which was within normal limits.  On discharge eight days 
following his surgery, the veteran's condition was afebrile, 
his vital signs were stable, he was following a regular diet 
and ambulating well, and he had on examination a well-healing 
median sternotomy incision.

Five days following his discharge, in June 1995, the veteran 
was treated in the emergency room at the VAMC in Portland 
complaining of drainage and redness around the mediastinotomy 
incision.  A small abscess in the middle of the incision was 
opened and packed.  He was admitted for treatment of wound 
infection.  He completed a seven day course of antibiotics, 
as well as dressing changes after which his wound began to 
granulate and he was discharged.  At discharge, he was 
afebrile, his vital signs were stable, he was tolerating a 
regular diet and ambulating well, and he had on examination a 
granulating mid-mediastinotomy incision with the rest healing 
well.  

The veteran continued to be followed by VA on an outpatient 
basis.  A week after his discharge, his wound was noted to be 
healing well.  In July 1995, progress notes show the sternum 
was still open in the central area and he was assessed with 
sternal wound infection which was resolving slowly.  By the 
end of July a progress note shows that his incision was 
healing well although he complained of sternal pain.  On 
assessment, his infection was cleared.  Although there was 
some malunion noted of the sternum, most of the sternum was 
stable and the examiner indicated that surgery would not be 
needed.  The veteran was to continue with dressing changes 
without need for further nursing visits.  

No treatment is shown from July 1995 until March 1996 when 
the veteran was seen with complaints of headaches, increased 
blood pressure, fatigue and occasional angina pain.  In 
October 1996, he was treated again for a complaint of pain 
described as "a knot" in his chest.  Physical examination 
of the chest noted a vertical coronary artery bypass graft 
scar with the sternum displaced to the left 3 to 4 
centimeters.  

In May 1997, the veteran presented to a private hospital with 
a complaint of a single episode of anginal pain, currently 
resolved.  He stated that there had not been any recent 
change in his angina as far as frequency and intensity.  The 
impression was stable angina.  

A letter from a private physician shows that the veteran was 
seen for an office consultation in May 1997.  The veteran was 
described as having a very complicated history of very severe 
coronary artery disease.  Currently he seemed to have severe 
effort dyspnea and effort angina.

In September 1997, the veteran was admitted to another 
private hospital in Boise for treatment of continued chest 
pain.  On physical examination, he presented with well healed 
surgical scars.  The diagnostic impressions included coronary 
artery disease and recurrent chest pain described as 
"somewhat atypical."

The Law

As amended, 38 C.F.R. § 3.358(a) provides that compensation 
is payable, under 38 U.S.C.A. § 1151 as if service-connected, 
where there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination.  

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

Under 38 C.F.R. § 3.358(b) in determining that additional 
disability exists, the following considerations will govern: 

(1) The veteran's physical condition immediately prior 
to the disease or injury on which the claim for 
compensation is based will be compared with the 
subsequent physical condition resulting from the 
disease or injury, each body part involved being 
considered separately. 

(ii)  As applied to medical or surgical treatment, 
the physical condition prior to the disease or 
injury will be the condition which the specific 
medical or surgical treatment was designed to 
relieve. 

(2) Compensation will not be payable under 38 U.S.C. 
1151 for the continuance or natural progress of 
disease or injuries for which the training, or 
hospitalization, etc., was authorized. 

Under 38 C.F.R. § 3.358(c) in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, the following considerations will 
govern: 

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith. 

(2) The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable 
in the absence of proof that it resulted from disease 
or injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination. 

(3) Compensation is not payable for the necessary 
consequences of medical or surgical or examination 
properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  

38 C.F.R. § 3.358(c) (2000).

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") 
invalidated the negligence provision in 38 C.F.R. 
§ 3.358(c)(3), a section of the regulation implementing 
38 U.S.C.A. § 1151 (formerly § 351), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  Subsequently, 
the Court's Gardner decision was affirmed by the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), 
and subsequently appealed to the United States Supreme Court 
(Supreme Court).  On December 12, 1994, the Supreme Court 
issued its decision in Gardner, affirming the decisions of 
the Court of Veterans Appeals and the Court of Appeals.  
Brown v. Gardner, 115 S. Ct. 552 (1994).  

Since that decision, determinations of disability under 
§ 1151 have involved a two-step process.  First the veteran 
had to show additional disability.  Second, the veteran had 
to show causation, i.e., that the additional disability was 
the result of VA treatment.  More recently, Congress sought 
to reimpose a component of fault to the causation element of 
§ 1151 by passage of the 1997 VA/HUD Appropriations Act, 
section 422(a) of Pub.L. No. 104-204, 110 Stat. 2926 (1997).  
Added to the requirement of an increased disability was the 
requirement that "the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of [VA] in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable . . ."  38 U.S.C.A. § 1151(a)(1) (West 1991 & 
Supp. 2000).  Congress specifically limited application of 
the revised provisions of § 1151 to those claims filed on or 
after October 1, 1997.


Analysis

Initially, the Board notes that the veteran's claim for 1151 
benefits was filed in July 1995.  As such, it will be decided 
under the prior version of the law without any requirement 
that the veteran show fault on the part of VA to prevail in 
his claim for benefits.  

In this case, the veteran is claiming that as a result of his 
VA treatment from March 1993 to June 1995, his heart disease 
is now worse than it was before his treatment by VA.  Also, 
he claims that his has a chest condition manifested by pain 
caused the surgeries performed in August 1993 and May 1995, 
to include his follow-up treatment.  The Board notes that the 
veteran is claiming chest pain as a symptom of both his 
increased heart disease and his chest condition; however, as 
he is claiming that these are two separate and distinct types 
of pain, and has pursued his claim as separate issues, they 
will be reviewed separately.  The determinative issues for 
both of the veteran's claims are therefore (1) whether there 
is any additional disability and, if so, (2) whether such 
additional disability was the result of his VA treatment.  A 
finding of additional disability is a necessary prerequisite 
to a determination of the cause of such additional 
disability, and if it is not found the inquiry ends.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  The Board concludes 
that these involve questions of medical fact requiring 
medical knowledge or training for resolution.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The applicable regulations state that when making a 
determination of whether additional disability exists as a 
result of VA medical or surgical treatment, the veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition.  38 C.F.R. § 3.358 
(b)(1).  The physical condition prior to treatment is defined 
as the condition which the specific medical or surgical 
treatment was designed to relieve.  38 C.F.R. § 3.358 
(b)(1)(ii).

Based on the medical evidence, it is clear that prior to his 
treatment by VA the veteran had coronary artery disease 
manifested by pains in the chest.  Prior to his brief 
hospital admission by VA in March 1993, he was unable to walk 
one block without chest pain.  Although he was prescribed 
Nitroglycerin to take for the pain, his condition continue to 
worsen to the point that he began to experience pain at rest 
as well as on exertion.  He was hospitalized again in August 
1993 when it was found that he had three vessel obstruction 
and elected to undergo revascularization by coronary artery 
bypass grafting.  After several months of treatment in 
various VA facilities, he was discharged in December 1993 at 
which time he was noted to have been essentially pain-free 
with only brief episodes of chest pain lasting only a few 
seconds.  Although he eventually underwent a second bypass 
graft in May 1995 because of complaints of increasing pain, 
after the surgery he demonstrated ease of activity, 
ambulating very easily and participating in multiple 
activities.  Therefore, although his chest pain continued 
after his second coronary artery bypass graft, and he 
continued to be diagnosed with coronary artery disease, he 
actually showed an improvement in his condition.  Unlike his 
original condition where he was unable to walk without 
experiencing pain, and experienced pain even at rest, on 
discharge from VA in June 1995 he was demonstrating ease of 
activity and ambulating well.  This is further evidence from 
his March 1996 treatment record where he complaint of only 
"occasional" angina pain.  Obviously, the pain from his 
preexisting coronary artery disease was made better, although 
not cured, by his VA treatment.

Because coronary artery disease manifested by symptoms of 
chest pain was the specific condition for which he was 
hospitalized, and his symptoms were improved by his VA 
treatment, there is no additional disability.  See 38 C.F.R. 
§ 3.358(b)(1)(ii).  This is an absolute prerequisite to 
bringing a claim for benefits under the provisions of 
38 U.S.C.A. § 1151.  

The Board next addresses the question of the veteran's chest 
condition.  Although following his first operation, in August 
1993, the veteran complained of chest pain, described in the 
medical records as "the usual postoperative pain at his 
sternal incision," the veteran is actually claiming 
additional disability only from his second surgery in May 
1995.  Specifically, the veteran is claiming that during his 
second surgery, the surgeon did not put enough wire in his 
sternum, his coughing caused his sternum to split open, and 
this resulted in a severe infection.  The operation report 
from his May 1995 coronary artery bypass graft indicates that 
owing to the fact that the right side of the sternum had 
cracked, a weave was done to the right side with a stainless 
wire.  Once this was done, it was noted that the sternum was 
rewired in the regular fashion.  There is no evidence of any 
irregularity in the wiring of the veteran's sternum.  
Further, on his subsequent hospitalization, this surgery was 
described as having been performed without complications.  
Although the progress notes show that following surgery, the 
veteran indicated that he was concerned about his incision, 
it was also noted to have minimal secretion which was within 
normal limits.  On discharge eight days later, the discharge 
summary shows a well-healing median sternotomy incision.  He 
was readmitted five days later for treatment of infection at 
the site of the incision and following a course of 
antibiotics and dressing changes, he was discharged with a 
granulating mid-mediastinotomy incision with the rest noted 
to be healing well.  Outpatient treatment records show that 
the wound was healing well, although slowly.  Some malunion 
of the sternum was noted on subsequent treatment records, but 
the sternum was noted to be mostly stable without need for 
further surgery and his infection was cleared. 

The medical evidence shows that while the veteran's recovery 
from his May 1995 surgery may have been complicated by 
infection and a slow healing surgical incision, it also shows 
that the infection was eventually cleared resulting in a well 
healed surgical scar.  Although the sternum healed resulting 
in some malunion, it was considered stable with no need of 
further surgery.  To the extent that the veteran's chest 
condition, manifested by a well healed surgical scar and 
residuals of a cracked sternum, may have resulted in 
additional disability, it is also clear that these were the 
necessary consequences of his surgery.  See 38 C.F.R. 
§ 3.358(c)(3).  Additionally, the risks of surgery had been 
discussed with the veteran prior to the operation, including 
infection, and the veteran indicated that he understood and 
wished to proceed with the operation. 

As such, based on the medical evidence the Board finds that 
the veteran's complaint that he now had additional heart 
disease disability caused by his VA treatment from March 1993 
through June 1995 is not supported by the evidence as there 
is no additional disability shown.  Further, based on the 
medical evidence the Board finds that the veteran's complaint 
that he has chest condition manifested by pain from a cracked 
sternum is also not supported by the evidence as this is 
shown to be a necessary consequence of his May 1995 coronary 
artery bypass graft surgery.  The preponderance of the 
evidence is therefore against the claims for additional 
disability resulting from VA treatment.

Finally, the Board notes the veteran's contentions that his 
chest was wired improperly and that he was given incorrect 
medication during his treatment.  As these contentions are 
based more on a finding of fault by VA, they are not relevant 
to the veteran's claim for benefits under the provisions of 
38 U.S.C.A. § 1151, particularly since the Board has 
determined that no additional disability resulted from his VA 
treatment, or his claims were based on the necessary 
consequences of his surgery.  The veteran's claims with 
regard to VA fault were considered and rejected by VA counsel 
administratively under the provisions of the Federal Tort 
Claims Act and are not within the Board's jurisdiction to 
review.  See 28 U.S.C.A. 1346(b), 2672-2680 (2000).






	(CONTINUED ON NEXT PAGE)


ORDER

The veteran's claim for disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for heart disease as 
additional disability claimed to be the result of VA medical 
treatment from March 1993 to June 1995 is denied. 

The veteran's claim for disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a chest condition 
claimed to be the result of VA surgical treatment in August 
1993 and May 1995 is denied.



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals


 

